FILED
                            NOT FOR PUBLICATION
                                                                                NOV 5 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL T. BROOKS,                               No.    19-35547

              Plaintiff-Appellant,               D.C. No. 6:15-cv-00983-MK

 v.
                                                 MEMORANDUM*
AGATE RESOURCES, INC., DBA Agate
Healthcare (Oregon ABN 695284-96),
DBA Apropo Benefits Management, LLC,
DBA Employers Health Alliance, LLC,
DBA Health Policy Research Northwest,
DBA Lane Home Medical, LLC, DBA
Lane Individual Practice Association, Inc.,
DBA Trillium Advantage, DBA Trillium
Community Health Plan, DBA Trillium
Community Health Plan, Inc., DBA
Trillium Community Health Plan, LLC,
DBA Trillium Coordinate Care
Organization, Inc., DBA Trillium
Medicare, DBA Trillium Sprout,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted November 3, 2020**


Before: TROTT, SILVERMAN, and NR SMITH, Circuit Judges

      Plaintiff Michael Brooks appeals following the district court’s dismissal of

his amended complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

affirm.

      The magistrate judges acted within their authority by ruling on non-

dispositive pretrial matters and issuing a Findings and Recommendation (F&R) on

the defendant’s motion to dismiss the amended complaint. 28 U.S.C. § 636(b)(1);

SEC v. CMKM Diamonds, Inc., 729 F.3d 1248, 1259-60 (9th Cir. 2013). The

district judge properly reviewed the F&R and plaintiff’s objections de novo. 28

U.S.C. § 636(b)(1). None of plaintiff’s statements, even if taken as true, plausibly

allege judicial misconduct. Clemens v. U.S. Dist. Ct., 428 F.3d 1175, 1178-80 (9th

Cir. 2005) (setting forth the standard).

      The district court did not abuse its broad discretion by denying counsel’s

sixth extension of time for discovery after ordering that no further extensions of

time would be allowed absent good cause because the case had been pending

almost two years. Nor did the court abuse its discretion by later deferring


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
additional discovery until after the court ruled on the motion to dismiss the

amended complaint. Plaintiff had ample time to conduct discovery while he was

represented by counsel. Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018,

1027 (9th Cir. 2006) (setting forth the clear abuse of discretion standard of

review); Nascimento v. Dummer, 508 F.3d 905, 909 (9th Cir. 2007) (holding that

the district court did not abuse its discretion by denying a motion to extend the

discovery deadline when the party had “nearly five months to conduct discovery”).

      The district court did not abuse its discretion by requiring plaintiff to provide

a privilege log when he requested that defense counsel return documents produced

by plaintiff’s attorney during discovery. Burlington N. & Santa Fe Ry. Co. v. U.S.

Dist. Ct., 408 F.3d 1142, 1149 (9th Cir. 2005) (holding “that boilerplate objections

or blanket refusals inserted into a response to a Rule 34 request for production of

documents are insufficient to assert a privilege”); Dole v. Milonas, 889 F.2d 885,

890 (9th Cir. 1989) (recognizing that “the district court may adopt the ‘privilege

log’ approach”).

      The district court did not abuse its discretion by denying plaintiff’s motion

to sanction counsel. Patelco Credit Union v. Sahni, 262 F.3d 897, 912-13 (9th Cir.

2001) (setting forth the standard of review). Neither the production of documents

by plaintiff’s counsel during discovery nor the fact that counsel conferred


                                           3
regarding discovery constitutes wrongdoing or criminal conduct. There is no

evidence of a conspiracy or any conduct that would warrant sanctions. Moreover,

defense counsel offered to destroy or return to plaintiff any documents that

plaintiff identified as privileged. Nor did the district court err by denying

plaintiff’s motion for an interlocutory appeal pursuant to 28 U.S.C. § 1292(b).

Couch v. Telescope, Inc., 611 F.3d 629, 633 (9th Cir. 2010) (setting for the §

1292(b) elements). This court similarly denied plaintiff permission to appeal when

he raised most of the same issues in 2018. Brooks v. U.S. Dist. Ct., No. 17-73242

(9th Cir. Mar. 1, 2018) (Order).

      The district court acted well within its discretion when it reasonably granted

a 60-day extension of time for plaintiff to respond to the motion to dismiss and

indicated that no further extensions would be granted because the case had been

pending three years. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th

Cir. 2010) (setting forth the standard of review). Similarly, the magistrate judge

properly ordered that objections to the F&R be filed by the statutory deadline for

objections set forth in 28 U.S.C. § 636(b)(1).

      The district court did not abuse its discretion by holding that plaintiff had

not established exceptional circumstances that would require appointment of

counsel. Plaintiff had previously litigated at least two federal lawsuits against the


                                            4
defendant, had been represented throughout most of the lawsuit, was generally

familiar with the rules, had already responded to the motion to dismiss, and had

drafted the amended complaint with the assistance of pro bono counsel. Palmer v.

Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth the standard of review and

exceptional circumstances test).

      The district court did not abuse its discretion when it sealed only the medical

records attached to plaintiff’s objections. Plaintiff gave no compelling reasons for

sealing the remainder of the objections. Ctr. for Auto Safety v. Chrysler Grp., LLC,

809 F.3d 1092, 1096-97 (9th Cir. 2016) (holding that we review for an abuse of

discretion and that a court may seal records only for “a compelling reason”).

      Contrary to plaintiff’s claim, the defendant properly filed its corporate

disclosure statements.

      Plaintiff waived specific challenges to the dismissal of his claims in his

opening brief. Frank v. Schultz, 808 F.3d 762, 763 n.3 (9th Cir. 2015) (per

curiam). In any event, the district court properly dismissed the amended complaint

for failure to state a claim. Plaintiff failed to state a Sarbanes-Oxley whistle

blower claim because he failed to allege that he worked for a publically traded

company or a subcontractor of a publically traded company. Lawson v. FMR LLC,




                                            5
571 U.S. 429, 432-33 (2014) (holding that Sarbanes-Oxley protects employees of

publically traded companies and private contractors of those public companies).

The Privacy Act whistle blower claim was properly dismissed because he failed to

allege that his employer was a federal governmental agency. Unt v. Aerospace

Corp., 765 F.2d 1440, 1447 (9th Cir. 1985). The Dodd-Frank claim fails because

plaintiff did not allege that he filed a securities fraud complaint with the SEC

before his termination. Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 778

(2018). Plaintiff has not shown that he can cure these deficiencies by amendment.

      The national origin and religious discrimination claims and Affordable Care

Act claims are unexhausted and/or untimely. Shah v. Mt. Zion Hosp. & Med. Ctr.,

642 F.2d 268, 271-72 (9th Cir. 1981) (holding that the district court properly

dismissed race, color, and religious discrimination claims where the plaintiff only

included sex and national origin claims in his administrative complaint); 29 U.S.C.

§ 218c(b)(1); 15 U.S.C. § 2087(b)(1); 29 C.F.R. § 1984.103(d) (requiring that the

complainant file an administrative complaint within 180 days of the violation).

      The Oregon whistle blowing claims alleged under sections 659A.199 and

659A.230 of the Oregon Revised Statutes are barred by the statute of limitations.

Or. Rev. Stat. § 659A.875.




                                           6
      The defamation claims made in conjunction with plaintiff’s employment are

also barred by the statute of limitations. Or. Rev. Stat. § 12.120(2). Plaintiff’s

defamation claims for statements made in judicial and quasi-judicial proceedings

are barred by absolute privilege. Wallulis v. Dymowski, 918 P.2d 755, 761 (Or.

1996) (En Banc).

      Plaintiff failed to allege facts to support a prima facie case for the remainder

of his claims. Bell Atl. Corp. v Twombly, 550 U.S. 544, 555 (2007) (holding that a

complaint must allege more than the conclusory elements of the claim). Plaintiff

has not established that these claims could be saved by amendment. The district

court acted well within its discretion by dismissing with prejudice. It had already

granted leave to amend almost three years into the lawsuit and after the discovery

deadline had been extended five times and had expired. World Wide Rush, LLC v.

City of Los Angeles, 606 F.3d 676, 690 (9th Cir. 2010) (noting that a “district

court’s discretion to deny leave to amend is particularly broad where a plaintiff

previously has amended the complaint”).

      We decline to consider arguments and allegations raised for the first time on

appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam). We

do not consider documents not filed with the district court. Kirshner v. Uniden

Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).


                                           7
AFFIRMED.




            8